Citation Nr: 0601472	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
ankle sprains, assigned a 10 percent evaluation prior to 
January 6, 2004, and a 30 percent evaluation thereafter.  (A 
temporary evaluation of 100 percent based on surgery 
necessitating convalescence was assigned from February 23, 
2004 to June 1, 2004.)  
2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left ankle sprains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Brian Kerouac, Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1995 to 
January 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). In 
October 2005, the veteran testified at a personal hearing 
before the undersigned at the RO.  


FINDINGS OF FACT

1.  During the time period covered by the appeal, the 
veteran's service-connected residuals of right ankle sprains 
have been manifested by instability requiring surgery, pain, 
and a need for a lace-up corset; there is no nonunion of 
tibia and fibula with loose motion requiring a brace.  

2.  During the time period covered by the appeal, the 
veteran's service-connected residuals of left ankle sprains 
have been manifested by moderate ankle disability with pain, 
instability, and a need for a lace-up corset.  


CONCLUSIONS OF LAW

1.  From July 25, 2003 to January 5, 2004 the criteria for 
assignment of a rating of 20 percent (but no higher) for 
service-connected residuals of right ankle sprains have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Code 5262 (2005).  

2.  From January 6, 2004 the criteria for assignment of a 
rating in excess of 30 percent for service-connected 
residuals of right ankle sprains have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5262 (2005).  

3.  The criteria for assignment of a rating of 20 percent 
(but no higher) for service-connected residuals of left ankle 
sprains effective July 25, 2003 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §  4.7 and 4.71a 
Diagnostic Code 5262 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and July 2003 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the July 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board notes that the July 2003 VCAA letter was given in 
connection with the veteran's underlying initial claims of 
service connection and that such notice is valid since the 
veteran is appealing aspects of the rating decision which 
resulted from his initial claims.  The Board also notes that 
the July 2003 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
October 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.


 
Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected right and left ankle 
disorders have been rated by analogy by the RO under the 
provisions of Diagnostic Code 5262.  Diagnostic Code 5262 
provides that a 10 percent evaluation is assignable for 
impairment of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent evaluation is assignable for 
impairment of the tibia and fibula with moderate knee or 
ankle disability.  When impairment of the tibia and fibula is 
manifested by malunion with marked knee or ankle disability, 
a 30 percent evaluation is assigned.  Nonunion, with loose 
motion requiring a brace, is assigned a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The 
normal range of ankle motion is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

The veteran during his October 2003 VA examination complained 
of right ankle pain, stating that he sprained both ankles 
multiple times during service and sustained a fracture to the 
right ankle during one of his sprains.  The veteran wore 
ankle braces.  Physical examination of both ankles revealed 
full range of motion with 20 degrees dorsiflexion and 50 
degrees of plantar flexion.  There was 5/5 strength in ankle 
dorsiflexion and plantar flexion and eversion and knee 
eversion.  The veteran had tenderness to palpation multiple 
places about the foot and the ankle, including the plantar 
fascia, the insertion of the Achilles tendon and the 
posterior tibial tendon, the medial ligamentous structures 
and particularly the lateral ligamentous structures.  He was 
exquisitely point tender over his anterior talofibular 
ligament bilaterally.  There was slight increased translation 
to anterior drawer testing of both ankles.  The assessment 
was recurrent sprains of the bilateral ankles with evidence 
of lateral ankle current instability.  The examiner commented 
that this was a significant problem for the veteran, and 
suggested Gould type procedure for stabilization of his ankle 
as the veteran showed signs of someone with chronic ankle 
instability after multiple strains.  Accompanying x-rays 
showed a negative right and left ankles.  

A January 2004 private examination revealed that the veteran 
had exacerbation of pain with dorsiflexion of his ankle, and 
effusion with palpable loose bodies.  The veteran had 
profound instability with anterior drawer in the plantar 
flexed position to 3+.  X-rays showed degenerative changes 
and findings consistent with multiple osteochondral loose 
bodes in the medial and lateral gutters.  Stress radiographs 
showed excessive talar tilt in both ankles.  The diagnosis 
was bilateral ankle instability with multiple osteochondral 
loose bodies, right more symptomatic than left.  The veteran 
had a prescription for rocket socks for his bilateral ankle 
instability.  In February 2004 the veteran underwent surgery 
for right ankle arthroscopy with Brostrom ankle 
reconstruction.  An April 2004 rating decision increased the 
evaluation of the veteran's service-connected right ankle to 
30 percent effective January 6, 2004 and granted a 100 
percent temporary evaluation based on surgery necessitating 
convalescence from February 23, 2004 to April 1, 2004.  (As 
mentioned in the introduction, a December 2004 rating 
decision extended the veteran's 100 percent temporary 
evaluation to June 1, 2004 for his service-connected right 
ankle disability based on additional convalescence.)

The veteran's May 2004 VA examination indicated that he 
walked with a Cam walker.  Physical examination of the right 
ankle revealed that the veteran had 0 degrees of dorsiflexion 
and about 40 degrees of plantar flexion.  The examiner 
assessed that the veteran was status post Grostrum procedure 
with ankle arthroscopy and that is was difficult to tell 
exactly what the veteran's level of disability was due to the 
fact that he was recovering from surgery.  In May 2004 the 
veteran applied for worker's compensation indicating that he 
could not perform his job as a fire fighter and was 
restricted to a sit down job.  

June 2004 to August 2004 private medical records reveal that 
the veteran's right ankle was healing well.  His doctor noted 
that he could progress to his fire fighting activities if he 
was allowed to wear an ankle brace.  Examination of the left 
ankle found global significant 3+ anterior instability with 
plantar flexion with anterior drawer.  The diagnoses included 
left ankle chronic instability.  The doctor noted that if 
this would become a significant problem with instability that 
it should be evaluated for possible surgical stabilization.  
The veteran was given a prescription for a Cosamine product.  
The doctor noted that the veteran could return to work 
without restrictions and that he should continue wearing 
braces on both ankles, especially at work.  

In August 2004 the veteran underwent another VA examination.  
In presenting the veteran's medical history as apparently 
noted by the veteran, the examiner noted that the veteran 
wore lace-up corsets on both ankles.  He had lateral 
intermittent pain in the right ankle, the surgery seemed to 
improve the stability of the right ankle.  If the veteran did 
weight lifting or a lot of walking he had increased pain, 
otherwise there were no flare-ups.  The veteran's job as a 
fire fighter increased his pain.  Physical examination showed 
that the range of motion of both ankles was painless.  The 
veteran could dorsiflex the right ankle to 0 degrees and 
plantar flex it 42 degrees.  He dorsiflexed 12 degrees on the 
left and plantar flexed 50 degrees on the left as well.  Both 
ankles everted to 0 degrees and inverted to 20 degrees.  On 
bilateral heel rise test, the veteran had good inversion on 
the right and some weak inversion on the left.  Both ankles 
were stable with an inversion stress and on the drawer test.  
June 2004 x-rays of the right ankle reported tibiotalar 
degenerative joint disease.  The diagnosis was instability of 
the right ankle, treated surgically with improvement.  The 
examiner noted that the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.

During his October 2005 Board hearing, the veteran complained 
of severe pain in his left ankle.  He indicated that his 
bilateral ankle disorders caused him to stop working as a 
firefighter and that he is currently looking for a more 
sedentary job.  

Service-connected residuals of right ankle sprain

The medical evidence has demonstrated that the veteran is 
entitled to a higher evaluation of 20 percent by analogy 
under Diagnostic Code 5262 prior to January 6, 2004 as the 
evidence showed that he had a moderate ankle disability.  The 
October 2003 VA examination revealed that the veteran wore 
ankle braces, had lateral ankle instability, and the examiner 
noted that the veteran's ankle instability was a significant 
problem for the veteran.  X-rays were negative.  The veteran 
is not entitled to a higher evaluation as the evidence did 
not imply that he had malunion of the tibia and fibula with 
marked ankle disability or nonunion of the tibia and fibula 
with loose motion requiring a brace.  

The veteran is not entitled to a rating in excess of 30 
percent from January 6, 2004 as the medical evidence has not 
reflected nonunion of fibula and tibia, with loose motion, 
requiring a brace.  Other diagnostic codes for the ankles, 
including Diagnostic Codes 5270 to 5274, or Diagnostic Code 
5003, for degenerative arthritis, need not be considered 
either because the veteran does not have ankylosis or because 
the highest rating available under these codes is 20 percent.  


Service-connected residuals of left ankle sprain

The medical evidence has manifested that the veteran's left 
ankle warrants a higher assignment of 20 percent by analogy 
under Diagnostic Code 5262.  The totality of the evidence 
suggested that the veteran has a moderate left ankle 
disorder.  The October 2003 and August 2004 VA examinations, 
and January 2004 private examination reflected that the 
veteran wore a corrective device on his left ankle and had 
instability in his left ankle.  The veteran's private doctor 
on August 2004 noted that the veteran had chronic left ankle 
instability that could possibly require surgical 
stabilization.  The August 2004 VA examination found that the 
veteran could dorsiflex his left ankle to 12 degrees and 
plantar flex to 50 degrees.  (As noted earlier, the normal 
range of ankle motion is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.)  
A rating in excess of 20 percent is not warranted as the 
evidence has not suggested that the veteran has malunion of 
the tibia and fibula with marked ankle disability or nonunion 
of the tibia and fibula with loose motion requiring a brace.  
Diagnostic Codes 5003 and 5270 to 5274 do not need to be 
reviewed because the veteran does not have ankylosis and is 
being assigned a higher rating of 20 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the veteran's service-connected right 
ankle disorder prior to June 6, 2004 warrants a higher rating 
of 20 percent, and his service-connected left ankle disorder 
merits an increased rating assignment of 20 percent.  


ORDER

Entitlement to a 20 percent rating from July 25, 2003 to 
January 6, 2004 for the veteran's service-connected residuals 
of right ankle sprains has been met.  

Entitlement to a 20 percent rating effective July 25, 2003 
for the veteran's service-connected residuals of left ankle 
sprain has been met.  To this extent the appeal is granted 
subject to the controlling law and regulations governing the 
payment of monetary awards.  

Entitlement to a rating in excess of 30 percent from January 
6, 2004 is denied.  To this extent the appeal is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


